Barash v Baharestani (2016 NY Slip Op 02735)





Barash v Baharestani


2016 NY Slip Op 02735


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


774 151071/14

[*1]Alon Barash, Plaintiff-Appellant,
vSteven Baharestani, et al., Defendants-Respondents.


Gordon & Gordon, P.C., Forrest Hills (Jason S. Matuskiewicz of counsel), for appellant.
Michael Goldman, Great Neck, for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered October 28, 2014, which granted defendants' pre-answer motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
Even when considering plaintiff's affidavit, which may be considered to remedy pleading defects (see Leon v Martinez , 84 NY2d 83, 88 [1994]), plaintiff's own allegations establish that he was a licensed real estate salesperson, not a licensed broker. Therefore, he is barred from demanding compensation for services he rendered in connection with the individual defendant's purchase of an apartment (see  Real Property Law § 442-a).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK